Citation Nr: 1016901	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-06 640A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from March 9, 
2007, to March 12, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to March 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Bay Pines, 
Florida, Department of Veterans Affairs Medical Center 
(VAMC), which denied the above claim.  


FINDING OF FACT

On February 2, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from both the 
appellant and his authorized representative that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.  In 
the present case, in a February 2010 letter, the Veteran 
stated that his claim for reimbursement of unauthorized 
medical expenses in March 2007 had been satisfied in full, 
and as such, he wished to withdraw his appeal.  On the same 
day, the Veteran's authorized represented submitted a letter 
indicating that the Veteran wished to withdraw his appeal on 
the issue of entitlement to payment or reimbursement of 
unauthorized medical benefits.  These statements act as a 
withdrawal of the Veteran's appeal, and hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


